     Case 2:19-cv-02517-JAM-KJN Document 22 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                     No. 2:19-cv-2517 JAM KJN P
12                         Plaintiff,
13               v.                                       ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18             Plaintiff has filed a motion for extension of time to file an amended complaint. Good

19   cause appearing, IT IS HEREBY ORDERED that:

20             1. Plaintiff’s motion for an extension of time (ECF No. 21) is granted; and

21             2. Plaintiff is granted sixty days from the date of this order in which to file an amended

22   complaint.

23   Dated: December 28, 2020

24

25

26
     /perr2517.36.4
27

28
